Title: Dumas to the American Commissioners, 4 November 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, November 4, 1778, in French: I have just seen our friend and take this opportunity to report our conversation. Amsterdam has sent strong instructions to its representatives and if the evasions continue will use other means, about which they did not wish to tell me. Sir Joseph Yorke has presented a more moderate but still insidious memorandum requesting that commissioners be appointed to confer with him concerning the interpretation of the [Anglo-Dutch] treaties and declaring Britain’s desire that convoys not be granted. Amsterdam will oppose him on both points. Irritation with Britain is even beginning to reach members of the nobility. I will send for your examination a copy of the Amsterdam burgomasters’ declaration when they are finished with it. They intend that future connections [with America] not be dependent on British permission. This minority can prevent the unanimity required by the constitution for declaring this state your enemy, a fact which should encourage us to support and strengthen it. I have inserted two letters from Mr. Lee in the Gazette de Leyde. The Courier du Bas Rhin has paid tribute to Joseph Reed.>
